Fknorable J. C. Qowdy
County Auditor
Wichita County
Wichita Falls, Texas

Dsar Sir*                          Opinion No. O-3430
                                   Rer Should not the annual report of
                                       all county officials include all
                                       items of authoriaed expenses of
                                       each respective office, regardless
                                       of from what source paid, end would
                                       therefore include record books.
                                       binders, office equipment and oper-
                                       Bting expenses of all kind incurred
                                       by said office?

    Your request for an opinion of this department on the above stated ques-
tion has been received and considered by us.

    The statutory authority commanding the making of annual reports by county
officers is contained in Article 3897, Vernon's Annotated Civil Statutes,,as
amended. Said article reads as follows:

"Each district, county and preoinct cffioer, at the close of each fiscal
year (Deaesbber31s.t)shall make to the district court of the county in
which he resides a sworn statement in triplicate (on forms designed and
approved b?:the State Auditor) a copy of which statement shall bs forward-
ed to the State Auditor by the clerk of the district court of said county
within thirty (30) days after the same has been filed in his office, and
one copy
      __ to be filed with the county auditor, if any; otherwise said cony
shall be filed with the Cosaxissioners Court; Said report shall show thk
amount of all foes, sommissions and compensations whatever earned by said
officer during the fisoal year: and secondly, shall show the amount of fees,
commissions and compensations collected by him during the fiscal year;
thirdly, said report shall contair an itemized statement of all fees, corn-
missions and compensations earned during tho fiscal year which werenot ool-
looted, together with the name of he party owing said fees, commissions and
compensations. Said report shall be filed not later than February 1st
following the close of the fiscal year and for each day after said date that
said report remains not filed, said officer shall be liable to a penalty of
Twenty-five ($25.00) Dollars, which may be recovered by the county in a suit
brought for such purpose, and in addition, said officer shall be subject to
removal from office." (Underscoring ours).
                                                                      .




Honorable J. C. Gowdy, Page 2 (o-3430)



              It will be observed that the only requisites of what must bs
contained in the annual reports ham, been underscored by W.   This statuts
does not require the annual report to show the expenses of the various of-
fices.

       Expenditures made by or onMniiS tf,s;lL, WU&~  offiaers are govern-
ed by the provisions of Article 3899, Vernon's Annotated Civil Statutes, as
amended, As WB know your county is one of those wherein county officers ara
compensated on a salary basis (Art. 16, See. 61, Constitution of Texas);
accordingly paragraph (b) of said Article 3899, is applioable to Wichita
county:

s(b) Each officer named in this Act, where he receives a salary as cornpen-
sation for his services, shall be empowered and permitted to purchase and
have charged to his county all reasonable expenses necessary in the proper
and legal oonduct of his offioe, premiums on officials' bonds, premium on
fire, burglary, theft, robbery insuranos protecting publio funds and includ-
ing the cost of surety bonds for his Deputies, suoh expenses to be passed
on, pre-determined and allowed in kind and amounts, ES nearly as possible,
by the Commissioners' Courtonce each month for the ensuing month, upon the
application by each officer, stating the kind, probable amount of expendi-
ture and the necessity for the'expenses of his offioe for such ensuing
month, which application shall, before presentation to said court, first
be endorsed by the County Auditor, if any, otherwise by the County Treasurer,
only as to whether funds ars available for,payment of such expenses. Ths
Commissioners' Court of the county of the Sheriff's residenos may, upon the
written and sworn applioation of the Sheriff stating the neoessitytherefor
purohase equipnent'for a'bureau of briminal identification, such as oameras,
finger print cards, inks, ohemicals, miorosoopes, radio and laboratory
equiment, filing aards, filing cabinets, tear gas and other equimsnt in
keeping with the system in use by the Department of Public Safety of this
State, or the United States Department of Justice and/or Bureau of Criminal
Identification.

"Such purohases shall be made by each officer, *hen allowed, only by requi-
sition in manner provided by-the County Auditor, if any, otherwise by the
Commissioners' Court. Each office* shall. at the close of each month of his
tenure of office, make an itemized and sworn report of all apprcasd expenses
incurred by him and charged to his county. aaoompanying suoh report with in-
voices covering suoh purchases and requisitions issued by him in support of
such report. If such expenses be incurred in oonneotionwith any particular
C*Se, such report shall name such case. Suoh re art, invoices end rsquisiti-
ons shall be subject to the audit of the County B:uditor, if any, otherwise
by the Commissioners' Court, and if it appears that any item was not incurred
by such offioer, or that such item was not a necessary or legal expense of
such office, or purchased upon proper requisition, such item shall be by
said County Auditor or court rejected, in which case the payment of suoh
item may be adjudicated in any court of oompetent jurisdiotion. All such
approved claims and accounts shall he paid from the Officers Salary Fund
unless otherwise provided herein*
   .




Hon. J. C. Gowdy, Page 3 (o-3430)



"The Commissioners' Court of the county of the Sheriff's rssidenoe may, upon
the writtan and sworn application of such officer, stating the neoessity
therefor, allow one or more automobiles to be used by the Sheriff in the dis-
charge of official business, which, if purchased bythe county shall be
bought in the manner prescri&d w law for the purchase of supplies and paid
for out of the General Fund of the county and they shall be reported and paid
in the same manner as herein provided for other expenses.

"Where the automobile or automobiles are owntd by the Sheriff or his Deputies,
they shall be allowed four (4p)cents for eaoh mile traveled in the discharge
of official business,which sun shall cover all expenses of the maintenance,
depreciation and operation of such automobile. Suchmileage shall ba report-
ed and paid in the same manner prescribed for other allowable expenses under
the provisions of this section. No automobile shall be allowed for any Dep-
uty Sheriff except tiioseregularly employed in outside work. It shall be the
duty of the County Auditor, if any, otherwise the Commissioners1 Court, to
cheek the spacdmetar reading of each of said automobiles, owned bythe county
once each month and to keep a public record thereof3 no automobile owned by
the county shall be used for any private purpose." (underscoring ours).

       In order for an officer to obtain credit for legitimate expenses of
his office, the above statute must be observed. See Pierson v. Galveston
County, Tex. Civ. App., 131 S.% (Zd) 27.

       The record books, binders, and office equipment mentioned by you
should be obtained in accordance with the provisions of Article 3899b, Ver-
non's Annotated Civil Statutes, as amended. The pertinent mrts of this
article followr

"Section 1. There shall be allowed to County Judges, Clerks ofthe Dis-
trict and County Courts, Sheriffs, County Treasurers, Tax Assessors and
Collectors, such books, stationery, including blank bail bonds ant: blank
complaints, and office furniture as may be necessary for their offices, to
be paid for on the order of the Wmmissioners ' Court out of the County Treas-
ury; and suitable offices shall also bs provided by the Commissioners*
Court for said officers at the expense of the county. And such books and
stationery as are necessary in the performance of their duties shall also be
furnished Justioes of the Peace by said Commissioners' Court. Provided all
purchases herein must be approved B Commissioners’  Court, and must be made
under the prJvisions of A rtiole 1659, Revised Civil Statutes of Texas,
1925.

"Sec. 2. Suitable offices and stationery and blanks necessary in the?per-
formance of their duties may intha discretion of the Commissioners' kourt
also be firnished to resident District Judges, resident District and County
Attorneys, County Superintendents and Countv Surveyors, and mav be paid for
or,order of the Canmissioners' Cour: out of the County Treasury."

       The annual report folm required by the State Auditor contafns spaae
for listing expenditures, together with the following notation:
Hon. J, C. Gowdy, Page 4 (o-3430)



"The annual report required under Atticle 3997, as amended, is not only a
report of the district, county or precinct officer, but also a report of
office, A11 fees earned from whatever scuroe, except such specifically
excepted by the lawe in force, should bs reported. All expenses ofthe
office, whether paid by the officer or through other agencies of the county,
should be reported; in other words, the annual reports should be prepared
in cooperation rdththe county auditors and other county officials."

       While we recoe;nisethat the inclusion in their annual reports of all
expenses offioially inourred by the various county officers during the fis-
cal year would doubtless be desirable and salutary, neither this department
nor the courts are authorized to enlarge upon the legislative expressions
herein quoted and referred to. The statutes require monthly reports of dis-
bursements and expenditures. If the requirements of Article 3899, governing
such monthly reports be scrupulously followed, inclusion in the annual report
would be a mere matter of recapitulating such monthly repotis; it is diffi-
cult to imagine why any county official should object: however, we cannot
read into Article 3897, supra, the authority to oompel the listing of such
expenditures.

       You are respectfully referred to Article 1656, Revised Civil Statutes,
1925, under the heading "County Auditor." we quoter

"He (referring to the County Auditor) shall presoribe and prepare the forms
to be used by all persons in the collection of county revsnuss, funds, fees,
and all other moneys, and the mode and manner of keeping and stating their
accounts, and the time, mode and manner of making their reports to the Audi-
tor, also the mode and manner of making their annual report of office fess
collected and disbursed, and the amount refunded to the county in excess of
those allowed under the general fee bill law. Be shall have power to adopt
and enforce such regulations not inconsistent with the constitution and laws,
as he may deem essential to the speedy and proper collection, checking and
accounting of the revenues and other funds and fees belonging to the county."
(parenthetic1 insertion curs).

       Such statute, in our opinion, provides for the exercise of discretion
on the part of the county auditor; under its terms you, as County Auditor of
Wichita County, would have the authority to require all disbursements to be
shown insaid annual report on the form dssiqed by the State Auditor.

       Trusting that the above fully answers your inquiry, we are

                                                Yours very truly

                                           ATl'OIU?EYGEXEFc%L
                                                            OF TEXAS
AFPROVED MAY 7, 1941
/s/GROVER SELlERS                           By /s/Benjamin Roodall
FIRST ASSISTANT           Approved                 Benjamin Wcodall
ATTORNEY BEXERAL       Opin:i,on
                               Committee                  Assistant
BK:RS:egw                 By BW-B
                          Chairman